Per Curiam. The charter of the city of East St. Louis being a special law passed by the General Assembly in 1S69; provides that one-half of the money received by the city from dram shop licenses, shall be paid to the Treasurer of School Township No. 2, etc., for the benefit of the several common schools of said city. The school districts are not all within the city limits, and embrace more or less territory extending beyond the corporation. This suit is to recover a sum of .money so collected by the city; and the only question made is, whether said provision of the charter is valid. It is urged by the appellant that it is in violation of the constitutional requirements relating to the levy and collection of taxes, and that it is therefore void. The validity of a statute, then, is the substantial and only question presented for our decision. Section 88 of the Practice Act, as amended in 1879 (Sess. Laws 1879, page 222, Sec. 2), provides that cases which involve the validity of a statute shall be taken directly to the Supreme Court. We have no jurisdiction, and though no motion has been made, we must dismiss the appeal. Wright v. The People, etc. 92 Ill. 596. Appellant has leave to withdraw record. Appeal dismissed.